Title: From James Madison to Prettyman Merry, 24 October 1816
From: Madison, James
To: Merry, Prettyman


        
          Dear Sir
          Ocr. 24. 1816
        
        I have recd. your letter of the 17th. instant. The public Vessels which are or may be employed in the Mediterranean being all furnished with official

Surgions, and there being also others in public pay waiting for employment, you will perceive the impossibility of providing for your son in the way you wish. He can not be otherwise accomodated than as a passenger, at his own expence. Should he chuse to seek the recovery of his health in those terms, the Navy Department will receive his application with favorable dispositions: and it will afford me pleasure to promote that object. Accept my friendly respects
        
          J. M
        
      